DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hammerschmidt et al. (US 2021/0102853), hereinafter Hammerschmidt.

With respect to claim 1, Hammerschmidt discloses a hybrid position sensor for determining the position of a hybrid target (See paragraph [0032] of Hammerschmidt) which comprises a conductive target and a magnet (See paragraph [0049] of Hammerschmidt), the position sensor comprising: a main transducer configured for obtaining a first signal indicative for a position of the hybrid target within a first range and with a first resolution using a first technology or using a second technology (See [A1] in figure 4B in view of paragraph [0038] of Hammerschmidt); a support transducer configured for obtaining a second signal indicative for the position of the hybrid target within a second range and with a second resolution using the second technology if the main transducer is using the first technology and vice versa (See [A2] in figure 4B in view of paragraph [0038] of Hammerschmidt); wherein the first range is smaller than the second range and wherein the first resolution is higher than the second resolution (See paragraph [0110] of Hammerschmidt); wherein the first technology is magnet based and is detecting the magnet and wherein the second technology is an inductive technology and is detecting the conductive target (See paragraph [0049] of Hammerschmidt); a combiner configured for combining the obtained first signal and second signal to determine the position of the hybrid target (See [47] in figure 4B of Hammerschmidt).
With respect to claim 2, Hammerschmidt discloses the hybrid position sensor according to claim 1, configured for determining an angular position of the hybrid target (See paragraph [0055] of Hammerschmidt).
With respect to claim 3, Hammerschmidt discloses the hybrid position sensor according to claim 1, configured for determining a linear position of the hybrid target (See paragraph [0026] of Hammerschmidt).
With respect to claim 4, Hammerschmidt discloses the hybrid position sensor according to claim 1, wherein the transducer which is using the first technology comprises a Hall sensor or a magnetoresistive sensor (See paragraph [0002] of Hammerschmidt).
With respect to claim 5, Hammerschmidt discloses the hybrid sensor according to claim 1, wherein the transducer which is using the second technology comprises at least one transmit coil to generate a magnetic field and at least one receive coil to receive a magnetic field and is configured for generating the magnetic field using the transmit coil and for receiving a signal from the receive coil (See paragraph [0050] of Hammerschmidt).
With respect to claim 6, Hammerschmidt discloses the hybrid sensor according to claim 1, wherein the main transducer and the support transducer are packaged in the same package (See [A1] and [A2] in figure 4B of Hammerschmidt).
With respect to claim 7, Hammerschmidt discloses the hybrid sensor according to claim 1, wherein the main transducer comprises a readout chain for processing the first signal and wherein the support transducer comprises a readout chain for processing the second signal and wherein at least some signal conditioning elements of both chains are shared (See paragraphs [0122]-[0124] of Hammerschmidt).
With respect to claim 8, Hammerschmidt discloses the hybrid sensor according to claim 1, wherein the main transducer comprises a signal processing chain for processing the first signal and wherein the support transducer comprises a signal processing chain for processing the second signal and wherein both chains are at least partly or even completely separate (See paragraphs [0122]-[0124] of Hammerschmidt).
With respect to claim 9, Hammerschmidt discloses a position device comprising a hybrid target which comprises a conductive target and a magnet, the position device, moreover, comprising a hybrid position sensor according to claim 1, which is configured for determining the position of the hybrid target (See paragraph [0049] of Hammerschmidt).
With respect to claim 10, Hammerschmidt discloses the position device according to claim 9, wherein the main transducer is using the first technology and the support transducer is using the second technology (See paragraph [0049] of Hammerschmidt).
With respect to claim 11, Hammerschmidt discloses the position device according to claim 10, configured for determining an angular position of the hybrid target, wherein the first range is 180° (See paragraph [0058] of Hammerschmidt).
With respect to claim 12, Hammerschmidt discloses the position device according to claim 10, wherein the magnet is a 4-pole magnet (See paragraph [0086] of Hammerschmidt).
With respect to claim 13, Hammerschmidt discloses the position device according to claim 12, wherein the main transducer or the support transducer is a differential sensor which comprises a plurality of Hall sensors or magnetoresistive sensors (See paragraph [0106] of Hammerschmidt).
With respect to claim 14, Hammerschmidt discloses the position device according to claim 9, wherein the main readout chain is using the second technology and the second readout chain is using the first technology (See paragraphs [0122]-[0124] of Hammerschmidt).
With respect to claim 15, Hammerschmidt discloses the position device according to claim 9, wherein the conductive target is made of a conductive ferromagnetic material and wherein the magnet is obtained by magnetizing the ferromagnetic material (See paragraph [0033] in view of paragraphs [0138] and [0141] of Hammerschmidt).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PAT 9,041,409 discloses a Multi-die integrated circuit (IC) structure, has diodes that are coupled to solder bumps at ends of chain.
US PUB 2018/0158749 discloses a manufacturing package structure involves bonding first surface of multiple first dies to wafer where each multiple first dies is being in respective package area of wafer, depositing first gap-filling material over multiple first dies.
US PAT 2,697,936 discloses supersonic testing of hot articles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/               Examiner, Art Unit 2867                                                                                                                                                                                         
/JERMELE M HOLLINGTON/               Primary Examiner, Art Unit 2858